DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B, (Claims 10-17)  in the reply filed on 7/12/22 is acknowledged. New Claims 21-22 require the same limitations as withdrawn Claims 1-9, and are also withdrawn. Claims 10-17 are under consideration. Rejoinder issues will be addressed upon indication of allowable subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 2018/0095052) in view of Gridelet et al (WO 2009/122314).
With respect to Claim 10, Jun  discloses a semiconductor package structure  (Figures 2-3) comprising: a substrate (Figures 2-3, 110); and a die (Figures 2-3, 120) disposed on or within the substrate, wherein the die has a first surface facing away from the substrate (Figures 2-3, top surface of die), and the first surface of the die has a first edge and a second edge opposite to the first edge (Figure 3, left to right sides), wherein the die comprises, from the first edge to the second edge, a first region  (Figure 3, 130) for testing a biological sample, a second region  (Figure 3, 170 , gate driving pad) for electrically connecting the die to the substrate, and a third region (Figure 3, 140, right wall which is located between 130 and 170) located between the first region and the second region for preventing the biological sample from entering the second region. See Figures 2-3 and paragraphs 42-50).
Jun differs from the Claims at hand in the Jun does not explicitly disclose “wherein a length of the third region is equal to or greater than a length of the first region”.
Gridelet et al also discloses a biosensor chip  comprising a first region  (Figure 1, 108 and Figure 12, 902) for testing a biological sample, a second region  (Figure 1, 104 and Figure 12, 904, pads) for electrically connecting the die (Figure 1, 102 and Figure 12, 1200) to the substrate (page 3, lines 10-30), and a third region (space between sensing region (108, 902) and electrical connection region (104 and 904)) located between the first region and the second region, “wherein a length of the third region is equal to or greater than a length of the first region” ( Figure 12 of Gridelet et al). See Figures 1 and 12 of Gridelet al  and corresponding text, especially pages 3-5 and 11-13. Moreover, Gridelet et al discloses covering the electrodes and the biosensor material so that contamination does not occur. See Abstract; column 3, lines 30-35 and column 6, lines 1-20.
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention to arrive at the limitation, “wherein a length of the third region is equal to or greater than a length of the first region” in the device of Jun, as this spacing is known in the biosensor art as shown by Gridelet et al, and for its known benefit in the art of preventing contamination of the electrodes with the biological sample. Moreover, changes in size (In re Rose, 105 USPQ 237 (CCPA 1955))  and rearrangement of parts (In re Japikse, 86 USPQ 70, (CCPA 1950)) are prima facie obvious in the absence of unobvious results.  
With respect to Claim 11, Jun discloses wherein the first region includes a function area (Figure 3, 130, biosensor area).
With respect to Claim 12, the references make obvious the limitation “ wherein the length of the third region is equal to or greater than a length of the function of the first region”. See Figure 12 and corresponding text of Gridelet. Space between 902 and 904, is greater than 902.
With respect to Claim 13, Jun discloses the third region comprises, a baffle or a solvophobic coating. See Figure 3, 140 of Jun (wall structure 140 is a type of baffle).
With respect to Claim 14, the references make obvious the limitation “the second region comprises one or more pads and the semiconductor package structure further comprises an encapsulant or a cap covering the one or more pads of the second region”. See Figures 1 and 12, 110 and corresponding text  of Gridelet et al.
With respect to Claim 15, Gridelet et al discloses “the pads of the second region are electrically connected to the respective pads of the substrate”. See page 2, lines 1-20; page 4, lines 5-25 and page 5, lines 5-15. 
With respect to Claim 16, Gridelet et al discloses the limitation “the encapsulant or a cap covers the pads of the second region and the pads of the substrate”, as the pads of the substrate are underneath the pads of the second region. See page 2, lines 1-20; page 4, lines 5-25 and page 5, lines 5-15 of Gridelet et al. Moreover, rearrangement of parts (In re Japikse, 86 USPQ 70, (CCPA 1950)) is prima facie obvious in the absence of unobvious results.  
With respect to Claim 17, Jun discloses a “microfluidic structure disposed on the first region”. See abstract and paragraph 45 (biological sample is on top of sensor).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
October 3, 2020

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812